DETAILED ACTION
	Applicant’s amendment and remarks filed January 20, 2022 are acknowledged.  Any prior objection or rejection that is not repeated or addressed below is either moot or withdrawn in view of Applicant’s amendment.

Drawings
The drawings are objected to because Figure 3 incorrectly labels “BNSP” as “SPBN”, according to Applicant’s remarks filed January 20, 2022.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    
Claims Summary
	Applicant has elected RABV core and TM/CM domain, and MOKV clip and flap, which reads on claims 1, 7-12, 19-25, 27, 28, 30 and 31.  Claims 2-5, 13-18, 26 and 29 are withdrawn from consideration being directed to non-elected species.
Claims 1, 20, 23 and 27, and their various dependent embodiments are directed to a chimeric lyssavirus glycoprotein comprising components of both Rabies virus (RABV) and Mokola virus (MOKV) glycoproteins (elected species) within a clip region, a core region, a flap region and a transmembrane and cytoplasmic domain (TM/CM).  Specifically, the clip and flap regions are from MOKV, and the core and TM/CM domains are from RABV (claim 28).  According to claim 9, the regions are defined by starting from the amino terminus of the glycoprotein as follows:
Clip: amino acids 1 through 40-60
Core: amino acids 40-60 through 249-281
Flap: amino acids 249-281 through 419-459
TM: amino acids 460 through 480
CM: amino acids 481 through 525
Figure 4 has a schematic of the elected species: RABV core, TM/CM; MOKV clip and flap

    PNG
    media_image1.png
    187
    641
    media_image1.png
    Greyscale

Claims 8, 21 and 24 are directed to a standard parent viral vector with RABV G deleted, BNSPΔG, wherein the chimeric RABV/MOKV glycoprotein is inserted between the nucleoprotein and the phosphoprotein.  Claims 8, 22 and 25 are directed to embodiments wherein 
	Claim 10 is directed to a method of eliciting an immunogenic response to lyssaviruses comprising intramuscular (IM) administration of an immunogenic composition containing inactivated chimeric RABV and MOKV glycoproteins within a clip region, a core region, a flap region, and a TM/CM, administered in at least 3 doses over 4 weeks (claim 11), or at least 4 doses over 4 weeks (claim 12).  Claim 19 is directed to an embodiment as in claim 9 regarding the amino acid numbering of the various regions.
Claim 30 is directed to the same embodiment as claim 1, and further recites a limitation about an intended use of the nucleic acid encoding the glycoprotein, for administration to a patient.  Claim 31 is directed to a vaccine comprising a nucleic acid encoding a BNSPΔG viral vector comprising a chimeric glycoprotein comprising a clip, core, flap and TM/CM domain of at least two different lyssaviruses.  The intended use of the nucleic acid is for administration in an immunogenic composition.

Claim Objections
Claims 9, 19, 27, 30 and 31 are objected to because of the following informalities:
Claim 9, line 5, there should be a space after “459;” before “the transmembrane”.
Claim 19, line 3, has a typo: “theprotein”.
Claim 27, line 4, has a typo: “thecore”.
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that 
Claim 31, line 3, “a n” should be “an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 21, 22, 24, 25, 27, 28, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is dependent on cancelled claim 6.  Claim 8 is dependent on claim 7.  The metes and bounds of the claims cannot be determined.  The claims will be treated as if they depend from claim 6 and 7, respectively, for purposes of furthering prosecution.

In the remarks filed January 20, 2022, Applicant points to the reference, McGettigan et al. (J. Virol., 2003, 77(1):237-244, of record in the IDS filed 4/30/2020, and also referenced in the bibliography of the specification).  Applicant argues that one of skill in the art would know the structure and identity of the BNSP vector and its derivative BNSPΔG in view of the disclosure in the specification, the prior art, and also Figure 3 of the specification.
In response to Applicant’s argument, the use of the term “BNSP” or “BNSPΔG” references a particular product, in this case of a viral vector.  It is not just a schematic designation, thus Figure 3 is not sufficient to identity the exact contents of the viral vectors.  As for the McGettigan et al. reference, the exact content of the vector does not appear to be disclosed in that reference, rather, it may be disclosed in another reference (see McGettigan et al., page 238, left column, “Plasmid construction”, references the source of the starting vector for the BNSP).  As the identity and structure of the two vectors is essential subject matter (because it is claimed), it may not be incorporated by reference to non-patent literature.  (The Office acknowledges that Applicant was not attempting to incorporate by reference since the specification does not state that it is incorporating by reference the disclosure of McGettigan et al.)  See 37 C.F.R. 1.57 on essential and non-essential subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob et al. (US 2008/0206282 A1, cited in the IDS filed 12/16/2019, “Jacob”).  The claims have been summarized above and are correlated to the teachings of the prior art in bold font.  Please note that the amendment filed January 20, 2022 was effective to overcome the previous rejection of claims 10 and 19 under 35 U.S.C. 112(a), scope of enablement.  Now that claims 10 and 19 are enabled, they are eligible to be rejected over the prior art.
Jacob discloses methods of administering chimeric lyssavirus glycoproteins comprising RABV (PV strain) and MOKV to induce an immune response (claim 10) (see Figure 1A below, col. 15, lines 9-15, and 32-53), having regions that correspond to the clip, core, flap and TM/CM regions outlined in claim 19.

    PNG
    media_image2.png
    163
    575
    media_image2.png
    Greyscale

Therefore, the claimed embodiments are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 2008/0206282 A1, cited in the IDS filed 12/16/2019, “Jacob”), as applied to claim 10 above.  The claims are directed to embodiments wherein the immunogenic composition is administered as at least 3 doses over 4 weeks, or at least 4 doses over 4 weeks.  The teachings of Jacob are outlined above.  Jacob discloses that the determination of the amount of product necessary to induce an immune response is determined “by those of skill in the art without undue or excessive experimentation”, see col. 15, lines 32-53, particularly lines 37-39.  Jacob provides an sample dosage of one or several intramuscular injections, but does not specifically suggest 3-4 doses over 4 weeks.  However, as taught by Jacob, it would have been obvious to have determined the amount necessary to induce an immune response, with a reasonable expectation . 

Conclusion
Claims 1 and 9 are allowable.  Claims 20 and 23 are objected to for reciting non-elected species.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648